DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 7 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is no antecedent for “second lower projection in claim 1, 10 found in claim 5, 14.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the surface area greater than the opening, claims 1 and 10, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-14, 16-18 is/are rejected under 35 U.S.C. 102(A)(2) as being anticipated  by Ginster.
Ginster has rubber body 5 with first channel receiving the windshield glass, second channel receiving the frame 12 and third channel receiving locking strip 74.  The glass is held peripherally by the body 5 and has a surface area greater than the opening which is bounded by the top of the frame 12 in figure 2.
Claim 3, see lips 18,20.
Claim 4, the wall with lip 18 is taller.
Claim 5, at the windshield lateral edge, with figure 2 rotated 90 degrees the second channel has curvred upper and opposed lower projection.
Claim 7, the third channel has inwardly curving tab at 27 and lower opposite projection at 28.
Claim 9, figure 2 illustrates a frictional engagement with locking strip 74 as a result of the channel being opened up by 74.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ginster in view of Drury.
It would have been obvious at the time of filing of applicant to provide in Ginster the convex lower surface of the frame engaging channel of Ginster  as taught by Drury in order to enhance frictional engagement of the frame 12 as the concavity is pressed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All detail three channel windshield moldings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS H PEDDER whose telephone number is (571)272-6667. The examiner can normally be reached 4:30-1PM.  The fax number for the examiner is 571-273-6667. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
DENNIS H. PEDDER
Examiner
Art Unit 3612



DHP
2/9/2022